Citation Nr: 1450906	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for left remote pubic fracture with residual pain, on appeal from an initial grant of service connection.   


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on initial active duty for training (AIDT) from May 1989 to December 1989.  

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2010 rating action by the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama.  This action granted entitlement to service connection for left remote pubic fracture with residual pain with an evaluation of 10 percent disabling, with an effective date of March 10, 2010.  Upon receiving notification of that action, the appellant appealed the assignment of the 10 percent rating and the effective date for the grant of service connection for the same disability.  

Subsequently, the Board issued a Decision/Remand in January 2014.  At that time, the Board denied the appellant's claim of entitlement to an earlier effective for the grant of service connection.  The increased evaluation issue was then remanded to the RO via the Appeals Management Center (AMC) for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.

Regrettably, the claim must once again be remanded to the AMC for further action.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded the appellant's increased rating claim  for her pelvic injury.  In the remand, the AMC was asked to obtain any missing medical treatment records of the appellant.  Additionally, the AMC was also instructed to schedule the appellant for a VA examination to determine the current severity of the appellant's disability.  

The record reveals that the AMC did schedule the appellant for a medical examination in February 2014.  Per the claims folder, the appellant did not report for the examination and the AMC then affirmed the RO's previous action concerning the 10 percent rating.  Yet, a more in-depth review of the file indicates that the appellant had informed the VA that she needed to be scheduled for medical appointments later in the day due to her work schedule.  The record further shows that the VA had attempted to schedule the appellant for an appointment in the late afternoon but that the examiner who had previously been available for such appointments was no longer able to accept those appointments. 
Regrettably, the record does not indicate or suggest that the AMC attempted to reschedule the appointment at a time more suitable for the appellant nor did it consider scheduling the appellant for a medical examination through a private health care provider who could have seen the appellant at a time more suitable to her schedule.  Upon further contemplation, the Board finds that the appellant has presented good cause for her failure to appear, and as such, her appeal is once again remanded so that a rescheduled examination may be accomplished.

Accordingly, the claim is REMANDED for the following actions:

1. The AMC should obtain any outstanding treatment records of the appellant dated from January 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and she should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2014).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should contact the appellant and determine when she would be able to attend a VA examination in conjunction with her claim for benefits.  After speaking with the appellant, the AMC should schedule the appellant for a VA examination for the purpose of determining the current severity of her service-connected left remote pubic fracture with residual pain.  If the local VA medical facility is unable to provide an appointment for the appellant due to conflicts with her work schedule, the AMC should schedule the appellant for an examination through a contract orthopedist.  Once an appointment for the needed examination has been made, the appellant should receive a detailed letter informing her of that examination and the consequences of her nonattendance at said examination.  

The examiner is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected left remote pubic fracture with residual pain.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's pelvis injury.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and her assertions with respect to the disability. 

The examiner should specifically comment on the manifestations and symptoms produced by the disorder.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also include the normal ranges of affected body parts.  Additionally, the examiner should determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  If so, an estimate of the additional loss of function during flare-up should be expressed in degrees of lost motion.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

3.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014), her failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of this Remand is to ensure compliance with due process considerations. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



